i.                , - ~--.-
.                  OWICE      OF THE ATI’ORNEY            GENERAL   OF TEXAS
                                         AU8TlN
     euul.Do.~
     lrnouloaay



                                           ‘..        .

            Ronorable i¶elvla C. Eldean, Ymbeh
            EOard Or Regent8, State Tea&me     COnO608
            Runtsvllle, TeXae




                                                 I.
                       Your rii8t two queetlonr inquire whetbbr it is man-
             datory under.the Retirement dot that faoulty m6mbers of the
             Teacher8 Colleges' be retired,rlthout exaeption, upon their
             reaching age reventy. Seotkon S.of the Teacher Retire;oont Act,
             88 amended by Chapter 377, Acts of ~ths 48th Legialatare~   (Art.
             2922-1, Vernon's Annotated Civil %&Ute8) provides for volun-
             tary retirement 0r %anbersn    Of the Retlrernent 3ylltellI
                                                                       at age
ilonorable Llelvvin"C.iildsbi, page'f2




sixty, if the member shall tive caupletad twenty or more year9
of "oreditable 8ervlcem 80 drflued by the Aot; the sma section
further provldest


                  aAny member in'aervioo who 438 ettalned tl1O
          qe    0r  8eVwfl0)     year8 ehnll be retired forth-




           By it8 axproos term, therefore, ths Act proVidU8
for tie ran-voluntary retlranont et age creventy 0r only those
employ008 or the TeaO,hors cO113ge8~vho~er6     %enborsn 0r the
F;ctIremnt $ystem, no't>&t term iq detined by Section 3 of the
Act, a8 ameudedl,and, even.88 to members who reaoh ssventg
yours of age, it ia prixided that-y             remain in sorvioe
with tho approval 0r their employare.       There I8 no r9qulrenfmt
contaiued in t.59Rstircuaent Act, therefore, that mambars or ti-19
faolrlties of tho TOnch0r8 Collegem bo retired without exceptlm,
upon thdr~raaohing seventy year8 0r ~0.         If such persona aro
member8 of the Teacher RetIreneat System, thby nag rf2sd.h     in
SOrViCC        8rtor          I&p3   80V3nty     Otiy    Upon,     the   S.rrbiIELtiVe      sj.~20Vnl   Or
tholr OP lo               rsl but, if suoh approval ia give,                             ma-Aors of tim
Rettim*                SJ’S    OSI IStly   OOlltinue      in   SWViOS.




                                                        II.    r

                  Your third and fifth questions relsta to tim sane
&em&l    inquiry,                    aad will be COn8ider9d to&iiier; ci~syare a0
follow9:


               "(3) Sir.09 each a011989 ha8 a local cox-
          nittee calposed Or ttiee Of th0 E&gent8 eelectod
          from the Board, Should they be inveat9d with the
          power to decide to retain or dl8mIss member8 0r
          the ra:acultTwho have reached t3e age 0r seventy
          or should this nili% be by the entirs Board in-
          stead of tie uomittoe?
    iionomblc C. Xid8On, Pa&o $3




               "(5) ifho i8 the OmplOyer Of a member Of
         the ra0uity  who reach08 seventy year8 of 820 or
         more - the Dosrd 0r Regent.8, the locnl cr?;nittco,
         or the pre8ideXt of the COlle~o?"


               In the sense of t29 ultinate, the State of ToXas fo
    t-i-2onployer 0r members of tk0 r30ulti93     0r i&e sovo201 Stat0
    Tonckxws Colleges.   On Its behalf, howover,     the Dowd of Re-
    ;ents of the State Foachers Collo~es by law is 'ckaza-;edwith
    tim ro3po~IbIlity   of fhe @moral colltrol 3nd z~ns~c:~nt of.
    all State Teaohers Collo~ee for white persona CA X.Z~ % C -;I
    enploy aud dIsahrir;;epre3ident8 or priricipaln, tozckzs, trtxto-
    w3rs and other 91&07098t    0 9 0 ."    ~(ArtiCb   2247, 'i'braX1'3
    Araotatsd Civil Statutes.)   The continued cr,plo;?.%cnt   cL’ tkc
    several faculty saber3   of the State Teachers Colfo;2o, tllsrc-
    fore, ia expressly dependent upon the'exeraiso of tllspxcr of
    the Eoard of Rezents to mploy such persons on behalf of t‘%
    State under tho authority oonferred by tho quoted otntute.


/            ~~~S;'eoasgl!%efrcm your qUe8tiXI3, howovcr, Lab hour
    lnquiribs~~relfite'~to  mz%tirmentn   uader~ tAe 'fe?lc~~r,'I!jt.~renent
    Act, rather~'than to tensiilation of services     by’~irilrih~cl   or bj
    failure of the Roard of Regents tzo aontinue the coztract of
    oaployaent In err9Ot.       X8 above ob8erved, th0 iW&wmnt         Act
    provide8 for automatic, non-voluntary retiremnt            0: zmbcrs   of
    the RetireZmnt Sy8teIn upon their roaching the ago of %?~entg
    ye.9281 but it is provided that such a member my rcmati in
    service  "with   the apjjroval
    plicable to' ezsployees of the
    "c:~ployer* as wad in thl8
    5 or L.-ection1 of the Retirment Act as follo~sr


              n '&ployert s'hallm~an the ?tate of Texas
         and any of ita deslmted     &Sent8 or agencies with
         reapon8ibilIty end nuthority   for public education,
         such a0 0.0 Q the board8 or rei;onto 0r State col-
         leges and *unIvorolties s +Y c .I'
                                                                              -   ..d




.   .
        Honorable Rdelvln c. Eidson, pnco #4




                   Under the Ratlroment Act, thoreforo, .$&no zomr;era
        of the Rotirament system on tho.faculties 3f t:;a':'oocnws*
        colleges, must retire rr0m aervlae, unZor3 the Roard of zese.ot3,
        by afflrmstlve action ap>rovos thair continuat:or in 3crviao
        of 7Z10 inetitutlon. Ce bcllove the above an3wrs j-::w fifth
        quaotlon.


                  Pour third question in affect inquires w::cL;ar t:ie
        Board of ReSenta may dalegsto to o committee of t;roz t~;o .~GFJ~
        to decldo rhothor faculty mombecs who rccrci savcni~ yticr.3of
        nRe sksll bo rotlred. Agoin, Re assumd t&t j-ir;*    ii>.'.Jsti9r.
                                                                      ro-
        ht4S to thO34 enDlOY4OS  i?lO BrB nt4dX?re OI" t29 ,'&ls.:es*
                                                                   .letiro-
        mont     system.    -   -
                                    .
                                                               i
                                            .,   9.




                    A8 a (;enorsl rule; h .i3osrdor other ofl'&ial's e&n&
        wag dele;;ate to others tiia dlschar5o'of m&lotcrisl     duti&
        which do not oall for the exeraioo of dlsaraticn; snd may not
        dolo&e     to others the discharge of duties and functions atiah
        call for reason or discretion.      Rome Zoolocioal drana Co. v.
        cat2 of Lsllas, 45 s. ;:. (2il)71~5~Sankntij;clo                 V.
        French;   DO.     575, 15 S. G. 4408’ Eoeohtm, Rii&rOwsnd
        airicora,   aem. 566, p. 36Ci; ,%4 Toxi'~Jtii&" 459,cTrB...
                                      _           ~,..~,      .L
                                              ".'i
                   1% see no violation of th& rule asinst deiloLation
        of     authority,
                       horrevor, In the selection by the Bcnrd of Zie&onta
        of a committee of its members to review msndatory rotire:;ient
        aaaoa arlaing under tho ,Teaaher Retirement Act in too eovoral
        institutiona under their jurisdiation.     Ths puLllc ',ood sub-
        sarved by the rule a&n&       doloSation of powers 13 to ins-~-c
        the making of docislons of, pallag b7 the off iciols to si~om tk
        pnrticulsr dioorotlonary functiona ero entruatod; prcsuxably,
        they were soloctod to exorcise that~ JudDant or dlacrotlon bo-
        qouse the7 were deemed fit and aompetent.     In the pressnt in-
        atmnce, however, the policy of rotlroment of mombars of the
        Teachor Retlramont System vh~n thay achieve th& &T-O of aevcnty
        yours Is the pub110 policy of the Stato declared bnw@        leS-
        lslative enactment; to this rule of r9tlreaont, t:heAct ~rovidea
        asl csccptlon; viz., ti%t mombsra over aevczty ma-j oohtinue tn
.   .
        Honor&lo Uelvln C. Eldson, pa;4 45




        service upon tho approval of their Omploy4rs. b%ik33 ai'tiSl7l-
        ntivs aotlon of th4 employer approvirq continuationin aervico
        is taken, the requiraslentthat t&3 member retira fort:lrith up-
        on becoml~ seventy results by opuration at tke aiauuto. 3ir.c~
        tho policy of retirement -hnobeen dotarminod 'ostii4Lailalature,
        the discretionary authority v$lch ia loft ta Lc cxcrcisad by
        tineRonrd of Rci;onts,as osploy4r under t2.eR!ctiror,Jnt
                                                               Act, la
        not ahoth.zrto retire thoaa Rotirenont f.yat4z;f-5~:b~ar5
                                                              cho be-
        come sevonty, but rath4r'shethor it shall affk~itiv~ly cpprovo
        continued 4mploym4nt in exceptional cases of such zomboro. .\s
        in the lnatanoe of ori:lnal cmplo-ymontof psrao.%?el,tho 3oard
        certaialg  any dblet>te   t?lS i&otion  of invosti~a~fcll and rccozx-
        tendation  to a oosnittoo    of its mnbera;  ar.d, if tLa Eoard ap-
        i;rovoa tho action of the comnitte4, insofar as it concern5 th4
        contractsmado with 0-k continued employwnt of those persons
        v&o ar4 selected to read:1 in.service, it has not abdicatad.
        Its functions to its comsittoe. Russell v. Gaze, 66 Tex. 428,
        1s.  U. 270; Golvestor.Counti~v. Gresham, (Tax. Clv. App.) 220
              561. Thoao m4mbors of th4 Rotiremsnt System nho reach
        s. :';'.
        mandatory retirement u:o, and who arc not rec~~onded by the
        conmitt for oontinuod service aro not diachar;:4d     by the cow
        nittsc, nor rotlrad by tim Board; thy   SiIilplg COnlCKit&in til0
        ;4noral rule of policy pr4ocribed by tne Le.;iclaturu    t.=L til4y
        shall ratire upon arriving at a:;eeoventy.


                                        III.

                Your last Inquiry is ambodied in your fourth ques-
        tion; viz:

                "(4) If swcbors of the faculty aoventy
             yaars of aso should be roloased from active
             ssrvloo, should nersbers of the Board of iio-
             dents who are seventy be rotaiwd as members
             of   t:be Eoord?”

                As framed, the question seems to b4 ono of policy;
        55 such it is beyond t:kogrovinco of this departmentto anover,
        for the dotermizatlonof zattors of policy in smh matter5 is
.   .
        Iionorable
                 Melvin C. Eldeon, pa@ #S.




        a legislativefunction. Conaldered,~homoer, as a q\lestioa
        vhether otiktotl~lava ProYldo for retirment ot nmuors or
        the Doard of Rogmfs of the State Tercimrs*Collcps upon
        their roaching the a$p of eovsnty years, you are advised that
        t*heydo not.


                                               Very truly yours




                                                      Oaynor Kendall
                                                           Assistant